DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
The following office action is in response to the applicant’s amendment filed on October 7, 2021.
The applicant’s amendments to claims 1, 3, 12, 13, 15, 18, and 19 have been acknowledged.
	The applicant’s new claims, claims 21-23 have been acknowledged.
	The applicant’s amendment to claim 19 has necessitated a new grounds of rejection under 35 USC § 103 therefore the 35 USC § 102 rejection has been withdrawn.
Priority
Applicant’s claim for the benefit of priority under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) to Provisional Application No. 62694870 filed July 6, 2018 is acknowledged.
Claim Objections
Claims 1, 12, 13, 15, 19, and 21 are objected to because of the following informalities:    Appropriate correction is required.
Regarding claims 1, 12, 13, 15, 19, and 21, the limitation “such that” recited in line 8 of pg. 2, lines 12 and 16 of pg. 4, lines 11 and 16 of pg. 5, line 16 of pg. 6, lines 1 and 20 of pg. 8, and line 6 of pg. 9 may be interpreted as NOT a positive recitation. 
Therefore, it is suggested to amend the claims to utilize a positive limitation (e.g. “wherein” etc. provided as merely an example).
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5-9, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. NPL 2015 (“Concurrent Visualization of Acoustic Radiation Force Displacement and Shear Wave Propagation with 7T MRI”), and further in view of Salomir et al. (US 20130041249 A1).
	Regarding Claim 1, Liu et el. hereinafter Liu discloses A method for mapping shear wave velocity in biological tissues (Pg. 12 Fig. 7F shows a shear wave velocity map with the description of Fig. 7 describing the method of determining the velocities), the method comprising:
using an ultrasound transducer to generate mechanical excitations […] in a region of interest (Pg. 3 Para. 3 – “A prototype MR-guided focused ultrasound system (Image Guided Therapy, Pessac, France) was used in this study”, Pg. 3 Para. 4 – “The MR-compatible ultrasound transducer consists of a 16-element annular array”, Pg. 14 Para. 1 – “However, such an evaluation is particularly challenging in a small region of interest, such as that evaluated here (~5 mm)”);
using an MRI system to capture a phase image of each mechanical excitation, wherein the multi-lobed motion encoding gradients (MEGs) of the MRI system encode a propagating shear wavefront caused by the mechanical excitation (Pg. 4 Fig. 1 “Overview of the experiments. (Ai) Schematic diagram of MR-guided focused ultrasound system (MRgFUS). The transducer is a 16-element annular array with focal spot size of 0.5 x 0.5 x 2 mm3 . (Aii) MRI axial magnitude image of the experimental setup, demonstrating: the location of the transducer; water bath linking the motorized transducer to a water-tight membrane; acoustic gel above the membrane; and tumor and surrounding tissue. (B) The motion encoding sequence used to acquire both the acoustic radiation force displacement and the shear wave propagation. The illustrated sequence was acquired with both positive and negative bipolar motion encoding gradients (MEGs). The sonication duration (δ/2) coincided with the first half of each bipolar gradient period. The images were acquired in an 8% gelatin phantom, where subtracting the image with negative MEG polarity (middle) from the positive image (left) results in the final phase image (right). The scale bar in the images represents 8 mm”, Pg. 5 Para. 1 – “The use of (2) likely underestimates the true the first and second gradient lobes and the finite slew rate as described above”) such that the propagating shear wavefront is encoded at multiple propagation distances in the phase image (Fig. 7A reproduced below shows MR sequences of the MEG’s and the corresponding images, as shown in Fig 7 A (i,iii) when two MEG’s are used the propagating wavefronts are encoded at multiple propagation distances in the same image);

    PNG
    media_image1.png
    117
    176
    media_image1.png
    Greyscale

generating a plurality of shear wave velocity maps based on the phase images, wherein each shear wave velocity map depicts velocity between adjacent propagating shear wavefronts (Pg. 13 Fig. 7 – “(C) Shear wave propagation in 8% gelatin phantom. Phase images at shear wave propagation times of 10, 12, 14 and 18 ms corresponding to time delays t = 0, 1, 2 and 4 ms. (D) Distance of the peak minima from the focus versus delay time t in 8% gelatin and tofu phantoms. (E) Shear wave velocity in 8, 10% gelatin and tofu phantoms. (F) Shear wave velocity map”, velocity is determined for each of the shear wave propagation times shown in 7C therefore a plurality of velocity maps are generated); and
combining the plurality of shear wave speed values to generate a composite shear wave velocity map of the region of interest (Pg. 13 Para. 1 – “Combining the estimates of velocity based on the set of images in Fig 7C, the spatial estimates of shear wave velocity can also be visualized as a spatial map in order to detect local inhomogeneities (Fig 7F)”).
generate mechanical excitations at a plurality of locations
However Salomir et al. discloses generate mechanical excitations at a plurality of locations (Para [0010] – “It is an object of the present invention to provide an improved temperature control algorithm for use in MRI-guided phased-array contact ultrasound that is particularly suited for cycled sonication along a volumetric pattern that is repeated for each MR dynamic scan”, Para [0044] – “FIG. 1 illustrates a multi-focus pattern for volumetric pattern having ten individual foci Nf=10 as an example”)
Liu and Salomir are both analogous arts considering they are both in the field of treatment for a region of interest with ultrasound with MRI guidance.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu to incorporate the mechanical excitations at a plurality of locations of Salomir to achieve the same results. One would have motivation to combine because it would allow one to improve and increase the size of the treatment region and the monitoring capability of the device of Liu as suggested by Salomir (Fig.1 and Fig.2).
Regarding Claim 2, Liu and Salomir disclose all the elements of the claimed invention as cited in Claim 1.
Liu further discloses wherein the velocity between adjacent propagating shear wavefronts is calculated by dividing a radial distance separating the adjacent propagating shear wavefronts by spacing of the MEGs during capture of the phase images (Pg. 13 Fig. 7 – “(B) Shear wave velocity estimation. (i). MR sequence used to estimate shear wave speed by varying delay t. (ii). Shear profiles analysis. Lines are extended from the focus outwards in all directions (360 degree sweep, at θ = 1 degree increment) to determine the distance of the peak minima from the focus. Propagation speed of the shear wave was calculated by measuring the radii of the peak and minima as a function of the delay time. (C) Shear wave propagation in 8% gelatin phantom. Phase images at shear wave propagation times 
Regarding Claim 5, Liu and Salomir disclose all the elements of the claimed invention as cited in Claim 1.
Liu further discloses wherein the ultrasound transducer generates the mechanical excitations using acoustic radiation force (ARF) impulses applied to the region of interest (Pg. 6 Para. 4 – “To evaluate the ability of our methods to distinguish varying mechanical properties, gelatin phantoms were made from various bovine skin gelatin powder concentrations and ARFI signals measured with constant acoustic power”, Pg. 7 Para. 4 – “In order to accurately determine the position of the ultrasound beam focus in the phase image, a longer duration (7 ms ultrasound pulse) ARFI image was first acquired prior to running the modified (2 ms) sequence”).
Regarding Claim 6, Liu and Salomir disclose all the elements of the claimed invention as cited in Claim 1.
Liu further discloses wherein the MRI system further encodes a position of an initial disturbance caused by the mechanical excitation in each phase image (Pg. 2 Para. 4 – “Gradient systems with high maximum amplitude and slew rates can thus be used to encode a displacement [disturbance] more rapidly, while the increased phase precision at higher field ensures that displacements are decoded more reliably. Therefore, the increase in sensitivity to displacement detection with increasing field strength promises an improvement in image quality and precision”, Pg. 9 Fig. 3 – “Localization of the acoustic beam by MR-ARFI. (A) Seven coronal slices were acquired at -3, -2, -1, 0, 1, 2 and 3 mm away from the US focal plane along the depth axis with -3 dB contour lines. (B) The diameter of the area enclosed within a -3 dB contour line was calculated at different depths. (C) The peak displacement .
Regarding Claim 7, Liu and Salomir disclose all the elements of the claimed invention as cited in Claims 1 and 6.
Liu further discloses wherein the position of the initial disturbance and the propagating shear wavefront are encoded as positive and negative values in the phase image (Pg. 4 Fig. 1 – “(B) The motion encoding sequence used to acquire both the acoustic radiation force displacement [disturbance] and the shear wave propagation. The illustrated sequence was acquired with both positive and negative bipolar motion encoding gradients (MEGs)”, Pg. 9 Fig. 3 – “Localization of the acoustic beam by MR-ARFI. (A) Seven coronal slices were acquired at -3, -2, -1, 0, 1, 2 and 3 mm away from the US focal plane along the depth axis with -3 dB contour lines…(C) The peak displacement amplitude at each depth”, the peak displacement was determined at each depth including 0mm away from the US focal plane therefore it is interpreted the initial disturbance would occur at the focal point).
Regarding Claim 8, Liu and Salomir disclose all the elements of the claimed invention as cited in Claim 1.
Liu further discloses wherein each phase image differs in spatial location of the mechanical excitations within the region of interest (Pg. 6 Para. 3 – “Ultrasound beam profile measurements were acquired in an 8% gelatin phantom using multi-slice phase reconstructed images of the coronal planes (orthogonal to the direction of ultrasound propagation) were acquired (MSME; TR/TE/FA = 3500 ms/25.8 ms/90°; refocusing angle: 180°; FOV = 80 × 80 mm2; MTX = 240 × 240; ST/SI = 1 mm/1 mm, 7 slices) at a -3, -2, -1, 0, 1, 2 and 3 mm distance from the geometric focus of the transducer along the transducer axis”).
Regarding Claim 9, Liu and Salomir disclose all the elements of the claimed invention as cited in Claim 1.
wherein each phase image differs in relative timing of the mechanical excitations in the region of interest (Pg. 12 Para. 2 – “modified ARFI sequence was tested by varying the delay time t (Fig 7B(i)) demonstrating that the diameter of the expanding shear wave increases with increasing time”, the time delay defines the relative time that the phase image changes along the relative time delay or  time of the mechanical excitations”, additionally Pg. 15 Para. 2 discloses “Alternatively, the ultrasound could be triggered prior to the first motion encoding gradient to improve visualization of the shear wave within a small region of interest, although this would reduce the ARFI signal possibly making beam localization challenging”).
Regarding Claim 15, Liu discloses a system for mapping shear wave velocity in biological tissues (Pg. 12 Fig. 7F shows a shear wave velocity map with the description of Fig. 7 describing the method of determining the velocities, Pg. 4 Fig. 1A shows the system used for the disclosed experiments), the system comprising:
an ultrasound transducer configured to generate mechanical excitations [...] in a region of interest (Pg. 4 Fig. 1 – “The transducer is a 16-element annular array with focal spot size of 0.5 x 0.5 x 2 mm3”, Pg. 3 Para. 3 – “A prototype MR-guided focused ultrasound system (Image Guided Therapy, Pessac, France) was used in this study”, Pg. 3 Para. 4 – “The MR-compatible ultrasound transducer consists of a 16-element annular array”, Pg. 14 Para. 1 – “However, such an evaluation is particularly challenging in a small region of interest, such as that evaluated here (~5 mm)”);
an MRI system configured to capture a phase image of each mechanical excitation, wherein multi-lobed motion encoding gradients (MEGs) of the MRI system encode a propagating shear wavefront caused by the mechanical excitation (Pg. 4 Fig. 1 “Overview of the experiments. (Ai) Schematic diagram of MR-guided focused ultrasound system (MRgFUS)…(Aii) MRI axial magnitude image of the experimental setup, demonstrating: the location of the transducer; water bath linking the motorized transducer to a water-tight membrane; acoustic gel above the membrane; and tumor and surrounding The motion encoding sequence used to acquire both the acoustic radiation force displacement and the shear wave propagation. The illustrated sequence was acquired with both positive and negative bipolar motion encoding gradients (MEGs). The sonication duration (δ/2) coincided with the first half of each bipolar gradient period. The images were acquired in an 8% gelatin phantom, where subtracting the image with negative MEG polarity (middle) from the positive image (left) results in the final phase image (right). The scale bar in the images represents 8 mm.” Pg. 5 Para. 1 – “The use of (2) likely underestimates the true displacement due to the timing of the tissue response relative to the first and second gradient lobes and the finite slew rate as described above”) such that the propagating shear wavefront is encoded at multiple propagation distances in the phase image (Fig. 7A reproduced above shows MR sequences of the MEG’s and the corresponding images, as shown in Fig 7 A (i,iii) when two MEG’s are used the propagating wavefronts are encoded at multiple propagation distances in the same image);
one or more computers (Pg. 4 Fig. 1 shows two computers connected to the system) configured to:
generate a plurality of shear wave velocity maps based on the phase images, wherein each shear wave velocity map depicts velocity between adjacent propagating shear wavefronts (Pg. 13 Fig. 7 – “(C) Shear wave propagation in 8% gelatin phantom. Phase images at shear wave propagation times of 10, 12, 14 and 18 ms corresponding to time delays t = 0, 1, 2 and 4 ms. (D) Distance of the peak minima from the focus versus delay time t in 8% gelatin and tofu phantoms. (E) Shear wave velocity in 8, 10% gelatin and tofu phantoms. (F) Shear wave velocity map”, velocity is determined for each of the shear wave propagation times shown in 7C therefore a plurality of velocity maps are generated), and
combine the plurality of shear wave speed values to generate a composite shear wave velocity map of the region of interest (Pg. 13 Para. 1 – “Combining the estimates of velocity based on the set of .
As stated above Liu teaches generating mechanical excitations, conversely Liu does not teach generate mechanical excitations at a plurality of locations
However Salomir et al. discloses generate mechanical excitations at a plurality of locations (Para [0010] – “It is an object of the present invention to provide an improved temperature control algorithm for use in MRI-guided phased-array contact ultrasound that is particularly suited for cycled sonication along a volumetric pattern that is repeated for each MR dynamic scan”, Para [0044] – “FIG. 1 illustrates a multi-focus pattern for volumetric pattern having ten individual foci Nf=10 as an example”)
Liu and Salomir are both analogous arts considering they are both in the field of treatment for a region of interest with ultrasound with MRI guidance.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu to incorporate the mechanical excitations at a plurality of locations of Salomir to achieve the same results. One would have motivation to combine because it would allow one to improve and increase the size of the treatment region and the monitoring capability of the device of Liu as suggested by Salomir (Fig.1 and Fig.2).
Regarding Claim 17, Liu and Salomir disclose all the elements of the claimed invention as cited in Claim 15.
Liu further discloses wherein the MEGs are trapezoidal shaped waveforms. (Pg. 5 Para. 1 – “For trapezoidal gradients, as were used in this study, approximating the gradient waveform as a rectangle is a reasonable approximation when the rise time is small compared to the duration of the gradient application”, Pg. 4 Fig. 1 shows the trapezoidal MEG waveforms).
Claims 3-4, 16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. NPL 2015 (“Concurrent Visualization of Acoustic Radiation Force Displacement and Shear Wave Propagation with 7T MRI”) and Salomir et al. (US 20130041249 A1), as applied to claims 1 and 15 above, and further in view of Larrat et al. NPL 2009 (“MR-guided transcranial brain HIFU in small animal models”).
Regarding Claim 3, Liu and Salomir disclose all the elements of the claimed invention as cited in Claim 1.
Liu further discloses acquisition of the phase images on a repetition time level (Pg. 14 Para. 4 – “With the aid of respiratory gating, the image quality was improved and the motion artifact was removed” therefore image acquisition was repeated based on a repetition time level of the timing of a respiration pattern)
Conversely Liu does not teach wherein the MRI system interleaves acquisition of the phase images.
However Larrat et al. hereinafter Larrat discloses wherein the MRI system interleaves acquisition of the phase images (Pg. 373 Para.2 – “To solve this problem, a set of reference frames were recorded before starting the HIFU so as to get reference phase images for different phases in the respiratory cycle of the animal”, Pg. 371 Para. 2 – “Each acquisition was repeated with and without ultrasound so as to obtain phase reference images”, therefor the phase images are interleaved with reference images).
Liu and Larrat are both analogous arts considering they are both in the field of determining displacement caused by ultrasound.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu to incorporate the interleaved images of Larrat to achieve the same results. One would have motivation to combine “to get real displacement weighted images.” (Pg. 371 Para. 2).
Regarding Claim 4, Liu, Salomir and Larrat disclose all the elements of the claimed invention as cited in Claims 1 and 3.
prior to generation of the shear wave velocity maps, […] minimize phase variations […] (Pg. 4 last para. – “The residual phase map was obtained after the subtraction of a pair of phase maps acquired with inverse MEG polarity, which can increase the SNR and also eliminate the bulk motion and background variations”, therefore phase variations are minimized, Pg. 13 Fig. 7 shows the process to generate the shear wave velocity map, the process includes the use of the four phase images in Fig. 7C which use the MR sequence shown in Fig. 7B(i), it is interpreted this is the same sequence disclosed in Fig. 1 therefore the subtraction would occur before the generation of the velocity map).
Conversely Liu does not teach acquire a reference image of a region of interest without any excitation from the ultrasound transducer in the region of interest;
[…] subtracting the reference MRI image from each phase image to minimize phase variations not caused by the mechanical excitations.
However Larrat discloses acquire a reference image of a region of interest without any excitation from the ultrasound transducer in the region of interest (Pg. 373 Para.2 – “To solve this problem, a set of reference frames were recorded before starting the HIFU so as to get reference phase images for different phases in the respiratory cycle of the animal”, Pg. 371 Para. 2 – “Each acquisition was repeated with and without ultrasound so as to obtain phase reference images”, Pg. 373 Para. 2 – “For each following frame, thisallowed us to choose the best reference to use on the basis of the calculation of the standarddeviation of the difference between the considered phase frame and all the reference frames ina non-heated region of interest (ROI).”);
[…] subtracting the reference MRI image from each phase image to minimize phase variations not caused by the mechanical excitations (Pg. 373 Para. 2 – “Then, phase-difference images were obtained by subtracting the ﬁrst reference phase image to subsequent phase frames. When starting in vivo experiments, respiratory motion created phase artefacts resulting in inaccurate quantiﬁcation of the temperature rise. To solve this problem, a set of reference frames were recorded before starting the .
Liu and Larrat are both analogous arts considering they are both in the field of determining displacement caused by ultrasound.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu to incorporate the reference images of Larrat to achieve the same results. One would have motivation to combine “to get real displacement weighted images.” (Pg. 371 Para. 2).
Regarding Claim 16 Liu and Salomir disclose all the elements of the claimed invention as cited in Claim 1.
Liu further discloses the computers are further configured to (Fig. 1A shows the computers of the system with images shown on the computer therefore it is interoretted the computers are configured to preform the process of Fig. 1B), prior to generation of the shear wave velocity maps, […] minimize phase variations […] (Pg. 4 last para. – “The residual phase map was obtained after the subtraction of a pair of phase maps acquired with inverse MEG polarity, which can increase the SNR and also eliminate the bulk motion and background variations”, therefore phase variations are minimized, Pg. 13 Fig. 7 shows the process to generate the shear wave velocity map, the process includes the use of the four phase images in Fig. 7C which use the MR sequence shown in Fig. 7B(i), it is interpreted this is the same sequence disclosed in Fig. 1 therefore the subtraction would occur before the generation of the velocity map).
Conversely Liu does not teach the MRI system is further configured to acquire a reference image of a region of interest without any mechanical excitation caused by the ultrasound transducer in the region of interest;
[…] subtracting the reference MRI image from each phase image to minimize phase variations not caused by the mechanical excitations.
However Larrat discloses the MRI system is further configured to (Pg. 368 Para. 4 – “Finally, these three MRI sequences all based on MR phase imaging are combined to fulﬁl monitoring needs at three stages of the treatment: targeting, monitoring and assessing”) acquire a reference image of a region of interest without any mechanical excitation caused by the ultrasound transducer in the region of interest (Pg. 373 Para.2 – “To solve this problem, a set of reference frames were recorded before starting the HIFU so as to get reference phase images for different phases in the respiratory cycle of the animal”, Pg. 371 Para. 2 – “Each acquisition was repeated with and without ultrasound so as to obtain phase reference images”, Pg. 373 Para. 2 – “For each following frame, thisallowed us to choose the best reference to use on the basis of the calculation of the standarddeviation of the difference between the considered phase frame and all the reference frames ina non-heated region of interest (ROI).”);
[…] subtracting the reference MRI image from each phase image to minimize phase variations not caused by the mechanical excitations (Pg. 373 Para. 2 – “Then, phase-difference images were obtained by subtracting the ﬁrst reference phase image to subsequent phase frames. When starting in vivo experiments, respiratory motion created phase artefacts resulting in inaccurate quantiﬁcation of the temperature rise. To solve this problem, a set of reference frames were recorded before starting the HIFU so as to get reference phase images for different phases in the respiratory cycle of the animal”, therefore phase variations related to respiratory motion were minimized).
Liu and Larrat are both analogous arts considering they are both in the field of determining displacement caused by ultrasound.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu to incorporate the reference images of Larrat to achieve the 
Regarding Claim 18, Liu and Salomir disclose all the elements of the claimed invention as cited in Claim 1.
Conversely Liu does not teach wherein the MEGs are sinusoidal shaped waveforms.
However Larrat discloses wherein the MEGs are sinusoidal shaped waveforms (Pg. 371 Fig. 3 shows a sinusoidal MSG waveform, the description of Fig. 3 states “75 Hz sinusoidal motion-sensitizing gradients (MSG) are added toa standard multislice spin echo sequence in the slice selection direction to encode the displacementsalong the US beam (A)”, therefore the motion-sensitizing gradients are interpreted as motion-encoding gradients).
Liu and Larrat are both analogous arts considering they are both in the field of determining displacement caused by ultrasound.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu to incorporate the sinusoidal waveform of Larrat to achieve the same results. One would have motivation to combine because “such a sequence was optimized in order to detect displacements as small as a few micrometres.” (Pg. 370 Para. 3).
Regarding Claim 19, Liu discloses an article of manufacture for mapping shear wave velocity in biological tissues, the article of manufacture comprising a non-transitory, tangible computer-readable medium holding computer-executable instructions for performing a method (Pg. 3 Para. 5 – “Data were received in real time by a separate multi-core PC running the IGT software Thermoguide. We performed online phase unwrapping, image reconstruction and measurement of temperature elevation. This provides us with real-time (subsecond) control of each aspect of the signal processing and thermometry.”, therefore the article of manufacture is interpreted as the PC which hold the IGT software Thermoguide which is interpreted to control each aspect of signal processing) comprising:
receiving a plurality of phase images of a region of interest acquired by MRI system (Pg. 13 Fig. 7 – “(C) Shear wave propagation in 8% gelatin phantom. Phase images at shear wave propagation times of 10, 12, 14 and 18 ms corresponding to time delays t = 0, 1, 2 and 4 ms.”, therefore a plurality phase images are acquired), wherein each phase image is encoded by a multi-lobed MEG with information describing propagating shear wave fronts caused by mechanical excitation of the region of interest caused by an ultrasound transducer (Pg. 4 Fig. 1 – “(B) The motion encoding sequence used to acquire both the acoustic radiation force displacement and the shear wave propagation. The illustrated sequence was acquired with both positive and negative bipolar motion encoding gradients (MEGs). The sonication duration (δ/2) coincided with the first half of each bipolar gradient period. The images were acquired in an 8% gelatin phantom, where subtracting the image with negative MEG polarity (middle) from the positive image (left) results in the final phase image (right). The scale bar in the images represents 8 mm”, Pg. 5 Para. 1 – “The use of (2) likely underestimates the true displacement due to the timing of the tissue response relative to the first and second gradient lobes and the finite slew rate as described above”) such that each of the propagating shear wavefronts is encoded at multiple propagation distances in a respective phase image (Fig. 7A reproduced above shows MR sequences of the MEG’s and the corresponding images, as shown in Fig 7 A (i,iii) when two MEG’s are used the propagating wavefronts are encoded at multiple propagation distances in the same image);
[…] the plurality of phase images on a repetition time level (Pg. 14 Para. 4 – “With the aid of respiratory gating, the image quality was improved and the motion artifact was removed” therefore image acquisition was repeated based on a repetition time level of the timing of a respiration pattern);
generating a plurality of shear wave velocity maps based on the phase images, wherein each shear wave velocity map depicts velocity between adjacent propagating shear wavefronts (Pg. 13 Fig. 7 – “(C) Shear wave propagation in 8% gelatin phantom. Phase images at shear wave propagation times of 10, 12, 14 and 18 ms corresponding to time delays t = 0, 1, 2 and 4 ms. (D) Distance of the peak minima ; and
combining the plurality of shear wave speed values to generate a composite shear wave velocity map of the region of interest (Pg. 13 Para. 1 – “Combining the estimates of velocity based on the set of images in Fig 7C, the spatial estimates of shear wave velocity can also be visualized as a spatial map in order to detect local inhomogeneities (Fig 7F)”).
Conversely Liu does not teach interleaving the plurality of phase images 
However Larrat discloses interleaving the plurality of phase images (Pg. 373 Para.2 – “To solve this problem, a set of reference frames were recorded before starting the HIFU so as to get reference phase images for different phases in the respiratory cycle of the animal”, Pg. 371 Para. 2 – “Each acquisition was repeated with and without ultrasound so as to obtain phase reference images”, therefor the phase images are interleaved with reference images).
Liu and Larrat are both analogous arts considering they are both in the field of determining displacement caused by ultrasound.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu to incorporate the interleaved images of Larrat to achieve the same results. One would have motivation to combine “to get real displacement weighted images.” (Pg. 371 Para. 2).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. NPL 2015 (“Concurrent Visualization of Acoustic Radiation Force Displacement and Shear Wave Propagation with 7T MRI”) and Salomir et al. (US 20130041249 A1) as applied to claim 1 above, and further in view of McDannold et al. NPL 2008 (“Magnetic resonance acoustic radiation force imaging”).
Regarding Claim 10, Liu and Salomir disclose all the elements of the claimed invention as cited in Claim 1.
Liu further discloses wherein the ultrasound transducer generates the mechanical excitations using a focused ultrasound (FUS) beam (Pg. 1 Abstract – “. In this study, an MRgFUS system combines high field (7T) MR and 3 MHz focused ultrasound to provide high resolution MR imaging and a small ultrasonic interrogation region (~0.5 x 0.5 x 2 mm), as compared with current clinical systems”)
Conversely Liu does not teach and lobes of the MEGs are oriented parallel to the FUS beam.
However McDonnold et al. hereinafter McDonnold discloses and lobes of the MEGs are oriented parallel to the FUS beam (Pg. 3750 Fig. 2 – “(b) The orientation of the imaging plane and the direction of the displacement encoding could be selected by the user. Separate tests were performed with them either parallel or perpendicular to the direction of the ultrasound beam. In all tests, the columns were oriented perpendicular to the ultrasound beam direction”, a displacement is caused by motion therefore the displacement encoding is interpreted as motion encoding, Pg. 3751 left col. Para. 3 – “The focused ultrasound beam was generated by a spherically curved, air-backed transducer”).
Liu and McDonnold are both analogous arts considering they are both in the field of determining displacement caused by ultrasound.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu to incorporate the parallel orientation of McDonnold to achieve the same results. One would have motivation to combine because “The method appeared sensitive to small micron-scale focal displacements in feasibility experiments in tissue-mimicking phantoms and ex vivo kidney samples.” (Pg. 3757 Right Col. Para. 3).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. NPL 2015 (“Concurrent Visualization of Acoustic Radiation Force Displacement and Shear Wave Propagation with 7T MRI”) and Salomir et al. (US 20130041249 A1) as applied to claim 1 above, and further in view of Auboiroux et al. NPL 2012 (“ARFI-prepared MRgHIFU in liver: Simultaneous mapping of ARFI-displacement and temperature elevation, using a fast GRE-EPI sequence”).
Regarding Claim 11, Liu and Salomir disclose all the elements of the claimed invention as cited in Claim 1.
Conversely Liu does not teach wherein the MRI system captures each phase image using a 3D gradient echo segmented echo planar imaging pulse sequence.
However Auboiroux et al. hereinafter Auboiroux discloses wherein the MRI system captures each phase image using a 3D gradient echo segmented echo planar imaging pulse sequence (Pg. 933 left col. Para. 6 – “We propose here an improved MR sequence derived from a segmented GRE-EPI by adding a MEG (hybrid GREEPI-ARFI-MRT) that enables the precise localization of the HIFU focal point by rapid mapping of the ARF-induced tissue displacement, with simultaneous monitoring of the temperature elevation.”, Pg. 937 Left col. Para. 3 – “using a T1-weighted 3D fat saturated gradient-echo sequence (VIBE)”).
Liu and Auboiroux are both analogous arts considering they are both in the field of measuring tissue displacement caused by ultrasound.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu to incorporate the MRI sequence of Auboiroux to achieve the same results. One would have motivation to combine because “Our quantitative results in moving organs demonstrate that(i) rapid GREEPI-ARFI-MRT sequences can deliver a map of ARFI tissue push per respiratory cycle, with sufficient CNRmax(20) and high resolution (1 mm) during con-trolled breathing with simultaneous temperature moni-toring while directly visualizing anatomical structureson magnitude data” (Pg. 3757 Right Col. Para. 3).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. NPL 2015 (“Concurrent Visualization of Acoustic Radiation Force Displacement and Shear Wave Propagation with 7T MRI”) and Salomir et al. (US 20130041249 A1) as applied to claim 1 above, and further in view of Zhu et al. NPL 2016 (“3D mapping of elastic modulus using shear wave optical micro-elastography”)
Regarding Claim 14, Liu and Salomir discloses all the elements of the claimed invention as cited in Claim 1.
Conversely Liu does not disclose using velocity values in the plurality of shear wave velocity maps to determine one or more shear modulus values for the region of interest.
However Zhu et al. hereinafter Zhu discloses using velocity values in the plurality of shear wave velocity maps to determine one or more shear modulus values for the region of interest (Pg. 4 Para. 2 – “After analysis of shear wave velocity on each plane, a 3D map of the shear wave velocity can be calculated and then the 3D map of the shear modulus can be obtained from Equation 2”).
Liu and Zhu are both analogous arts considering they are both in the field of determining shear wave velocity.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu to incorporate the shear modulus of Zhu to achieve the same results. One would have motivation to combine because “this system has the ability to determine a 3D map of the shear modulus in a deeper phantom with a simpler system setup and data processing” (Pg. 2 Para. 3).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. NPL 2015 (“Concurrent Visualization of Acoustic Radiation Force Displacement and Shear Wave Propagation with 7T MRI”), as applied to claim 19 above, and further in view of Larrat et al. NPL 2009 (“MR-guided transcranial brain HIFU in small animalmodels”).
Regarding Claim 20, Liu discloses all the elements of the claimed invention as cited in Claim 15.
Liu further discloses prior to generation of the shear wave velocity maps, […] minimize phase variations […] (Pg. 4 last para. – “The residual phase map was obtained after the subtraction of a pair of .
Conversely Liu does not teach receiving a reference image of a region of interest without any mechanical excitation caused by the ultrasound transducer in the region of interest;
[…] subtracting the reference MRI image from each phase image to minimize phase variations unrelated to the mechanical excitations caused by the ultrasound probe.
However Larrat discloses the MRI system is further configured to (Pg. 368 Para. 4 – “Finally, these three MRI sequences all based on MR phase imaging are combined to fulﬁl monitoring needs at three stages of the treatment: targeting, monitoring and assessing”) acquire a reference image of a region of interest without any mechanical excitation caused by the ultrasound transducer in the region of interest (Pg. 373 Para.2 – “To solve this problem, a set of reference frames were recorded before starting the HIFU so as to get reference phase images for different phases in the respiratory cycle of the animal”, Pg. 371 Para. 2 – “Each acquisition was repeated with and without ultrasound so as to obtain phase reference images”, Pg. 373 Para. 2 – “For each following frame, thisallowed us to choose the best reference to use on the basis of the calculation of the standarddeviation of the difference between the considered phase frame and all the reference frames ina non-heated region of interest (ROI).”);
[…] subtracting the reference MRI image from each phase image to minimize phase variations unrelated to the mechanical excitations caused by the ultrasound probe (Pg. 373 Para. 2 – “Then, phase-difference images were obtained by subtracting the ﬁrst reference phase image to subsequent phase frames. When starting in vivo experiments, respiratory motion created phase artefacts resulting in inaccurate quantiﬁcation of the temperature rise. To solve this problem, a set of reference frames were .
Liu and Larrat are both analogous arts considering they are both in the field of determining displacement caused by ultrasound.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu to incorporate the reference images of Larrat to achieve the same results. One would have motivation to combine “to get real displacement weighted images.” (Pg. 371 Para. 2).
Allowable Subject Matter
Claims 12-13 and 21-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 12 the closest prior art of reference is primary reference Liu.  Liu discloses a first and second phase image however Liu does not disclose identifying an overlapping area between the two images and calculating a shear wave speed in the overlapping area.
Regarding claim 13 the closest prior art of reference is primary reference Liu in combination with the sinusoidal shaped MEG’s of Larrat.  Liu discloses a first and second phase image however Liu does not disclose generating a complex image by combining the first and second image and calculating the shear wave speed using the complex image.
Regarding claim 21 the closest prior art of reference is primary reference Liu.  Liu discloses a first and second phase image however Liu does not disclose generating a complex image by combining the first and second image and calculating the shear wave speed using the complex image.

Response to Arguments
Applicant’s arguments, see Remarks pages 10-11, filed on 10/07/2021, with respect to the 35 U.S.C. 102 rejection of claim 19 have been fully considered and are not persuasive. Applicant argues Liu cannot encode multiple propagation distances in a single phase image.  However as cited above Liu teaches this limitation in Fig. 7A.  Although the argument presented is not persuasive the limitation regarding the interleaving of the plurality of phase images has required a new grounds of rejection therefore the 35 U.S.C. 102 rejection has been withdrawn and a new grounds of rejection has been made for claim 19 over Liu in view of Salomir and Larrat.
Applicant’s arguments, see Remarks pages 10-11, filed on 10/07/2021, with respect to the 35 U.S.C. 103 rejection of claims 1 and 15 have been fully considered and are not persuasive.  In regards to independent claims 1 and 15 applicant argues the cited references cannot encode multiple propagation distances in a single phase image.  However as cited above Liu teaches this limitation in Fig. 7A.  Therefore independent claims 1 and 15 remain rejected under 35 U.S.C. 103.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE C LANGHALS whose telephone number is (571)272-6258.  The examiner can normally be reached on Mon.-Thurs. alternate Fridays 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)-272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/R.C.L./Examiner, Art Unit 3793                                                                                                                                                                                                        
/SERKAN AKAR/Primary Examiner, Art Unit 3793